DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Response to Arguments
1.	Applicant's arguments regarding claims 1 and 14 and Hutz et al. have been fully considered but they are not persuasive. Applicant argues that Hutz et al. fails to disclose automatic selection of types of reversible obscuring based on a detected category, as is required by the claim. The Examiner disagrees. As Applicant notes in citing to Hutz’apara. [0023], the reference discloses that all obfuscation can be reversible. Hutz et al. also discloses, in para. [0040], lines 13-23, that different forms of obfuscation, which can be all reversible, can be assigned to a specific category of object. Therefore, the Examiner submits that the combination of Hutz’s paras. [0023] and [0040] evidence disclosure of “automatic selection of types of reversible obscuring based on a detected category” as is claimed.
	Applicant also argues that Hutz et al. fails to disclose automatic category specific selecting between reversible and irreversible obscuring. The Examiner agrees. However, this limitation is in an either/or clause of claims 1 and 14 and, therefore, need not be satisfied if the other option (addressed above) is satisfied.

2.	Applicant’s statements regarding claims 29 and 32 have been noted. However, as is detailed below, they are rejected under 35 U.S.C. 112(a), (b).

Claim Objections
Claims 10,11,21, and 24 objected to because of the following informalities: Any instance of “obscuration logic” should be amended to “obscuring logic.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29 and 32 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 29 and 32 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 29 and 32 each recite the limitation, “generate[ or generating] obscuring data having informational content based on a first factor and a second factor.” As detailed in the Office action dated April 14, 2022, this limitation is indefinite and not enabled. See that action for more details. In claims 29 and 32, Applicant further defines the first factor and the second factor. However, the disclosure issues with this limitation are not the nature of the first and second factors per se. Rather, the phrase “informational content” is unclear, and the specification does not lead one of ordinary skill to an understanding of how the first and second factors form a basis for this informational content.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1,5,6,10,14,18,21,22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutz et al. (US 2019/0068895).
As to claim 1, Hutz et al. teaches a system (Fig. 1, system “100”) for generating a privacy protected image (e.g., [0005]) comprising:
an image capture device configured to receive an image (Fig. 1, camera “104”); wherein the image is a still image, a sequence of images, or a moving picture image ([0025], lines 1-3)
a detection logic (Fig. 2, at least detection flows “220A-220C,” category determination flow “230,” and HOI flow “240”) configured to execute a detection process configured to:
detect one or more identity-correlated object categories ([0038], lines 6-9);
determine category instance information about said one or more identity-
correlated object categories ([0040], lines 1-13);
an obscuring logic (Fig. 2, at least region obfuscation flow “250”) configured to execute an obscuring process configured to obscure data in a format ([0040], lines 13-23);
the detection logic and obscuring logic configured to:
provide automatic selection of a type of obscuring to be used based on the
detected category; wherein said automatic selection includes automatically
selecting among a plurality of different, category specific types of reversible obscuring ([0023]; [0040], lines 13-23; {See, also, the Examiner’s comments in the ‘Response to Arguments’ section above.}); or
include an automatic category-specific selecting between irreversible obscuring
and reversible obscuring;
a privacy protected image output logic (Fig. 2, output flow “260”) configured to generate the privacy protected image using the object category, obscuration type, and the image ([0048], lines 3-5); and
a processor ([0080], “…programmable processors…”) having access to an instruction memory configured to store, in a tangible medium, processor-executable instructions that causes the processor to perform functions in the detection logic, obscuring logic, and the privacy protected image output logic ([0078]-[0080]). 
	As to claim 5, Hutz et al. teaches the system of Claim 1, configured to detect and categorize a plurality of separate identity-correlated regions in the image ([0067]; {Any two object regions associated with a single type present in an image are the claimed regions.}); the obscuring logic configured to detect and apply commensurate obscuring to particular combinations of identity-correlated regions ([0068]; {The same (i.e., commensurate) obfuscation is performed for objects of the single type.}).
	As to claim 6, Hutz et al. teaches the system of Claim 1, wherein the image comprises two or more instances of a first category identity-correlated regions and two or more instances of second category identity-correlated regions ([0067], lines 9-19; {Any two of the objects associated with the first type and any two objects associated with the second type.}); and the obscuring logic configured to apply:
a first type of obscuring to each of the two or more first category identity-correlated regions ([0068], lines 5-10); and
a second type of obscuring to each of the two or more second category identity-correlated regions ([0068], lines 11-17).
	As to claim 10, Hutz et al. teaches the system of Claim 1, wherein the detection logic is configured to provide an object category to the obscuration logic (Fig. 2, flow “230” [Wingdings font/0xE0] “250”); and the obscuration logic is configured to provide an obscuration type to merged logic (Fig. 2, flow “240” [Wingdings font/0xE0] “250,” where flow “250” is part of the claimed merged logic as interpreted by the Examiner).
	As to claim 14, Hutz et al. teaches a method for generating a privacy protected image (Fig. 2; [0048], lines 1-5) comprising the steps of:
receiving an image (Fig. 2, server-input images “210A-N”); wherein the image is a still image, a sequence of images, or a moving picture image ([0025], lines 1-3);
detecting one or more identity-correlated object categories ([0038], lines 6-9);
determining category instance information about said one or more identity-correlated object categories ([0040], lines 1-14);
obscuring data in a format (e.g., [0068]);
generating an object category and an obscuration type (e.g., [0040], lines 13-23); 
the steps of detecting and obscuring including:
automatic selecting among a plurality of different, category-specific types of
reversible obscuring ([0023]; [0040], lines 13-23): or
automatic category-specific selecting between irreversible obscuring and
reversible obscuring; and
generating the privacy protected image using the object category, obscuration type, and the image ([0048], lines 3-5).
	As to claim 21, Hutz et al. teaches the system of Claim 5, comprising a privacy protected image output logic (Fig. 2, output flow “260”; [0080]) configured to output a replacement image based on information received from the obscuration logic ([0048], lines 3-5; {The Examiner interprets the image with obfuscated regions as the claimed replacement image.}).
As to claim 22, Hutz et al. teaches the system of Claim 21, wherein the obscuring logic is configured to:
include encryption-based reversible obscuring into one or more categories of identity-
correlated regions ([0023], lines 16 and 17; {Reversible obfuscating necessarily implies the ability to decrypt the encrypted, obfuscated image.}); and
generate category-appropriate encryption parameters and to provide the parameters to the 
privacy protected image output logic (e.g., [0023], lines 16 and 17; and [0068], last three lines; {The reversible blur kernel and information necessary to decrypt the blurring are the parameters.}).
Claims 18 and 24-26 are method claims reciting steps substantially similar to the apparatus functions of claims 5,21, and 22. Therefore, they are rejected as detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,10,12,14,19,21,22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Frome et al. (US # 8,345,921) in view of Hutz et al. (US 2019/0068895).
As to claim 1, Frome et al. teaches a system comprising:
an image capture device (Fig. 1, server “110”) configured to receive an image (col. 2, lines 24-26); wherein the image is a still image (col. 2, lines 47-50), a sequence of images, or a moving picture image;
a detection logic (Fig. 1, object detector module “104”; see, also, col. 7, lines 17-19) configured to execute a detection process configured to:
detect one or more identity-correlated object categories (col. 2, lines 26-28);

an obscuring logic (Fig. 1, image blurring module “106” ; see, also, col. 7, lines 17-19) configured to execute an obscuring process configured to obscure data in a format (col. 2, line 34);
a privacy protected image output logic (Fig. 1, blurred image database “120”) configured to generate the privacy protected image using the object category, obscuration type, and the image (col. 2, lines 37-39); and
a processor having access to an instruction memory configured to store, in a tangible medium, processor-executable instructions that causes the processor to perform functions in the detection logic, obscuring logic, and the privacy protected image output logic (col. 7, lines 22-28)
The claim differs from Frome et al. in that it requires that the detection logic determine 
category instance information about said one or more identity-correlated object categories and that the detection logic and obscuring logic provide automatic selection of a type of obscuring to be used based on the detected category, wherein said automatic selection includes automatically
selecting among a plurality of different, category specific types of reversible obscuring. In the same field of endeavor, however, Hutz et al. discloses a system for obfuscating private objects in a captured image (Fig. 1). Specifically, the system includes processing for detecting an object, classifying the object, and differently obfuscating detected objects based on their classification (Fig. 6; [0068]). As examples, Hutz et al. notes that the certain objects may scrambled or blurred ([0068]), reversibly or irreversibly ([0023], lines 16 and 17). In light of the teaching of Hutz et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to blur the objects detected by Frome’s system based on their type because an artisan of ordinary skill in the art would recognize that this would provide flexibility regarding the degree of security applied to a particular object while also allowing the system to maintain aesthetics and perceptibility of the captured scene.
As to claim 10, Frome et al., as modified by Hutz et al., teaches the system of Claim 1, wherein the detection logic is configured to provide an object category to the obscuration logic; and the obscuration logic is configured to provide an obscuration type to the privacy protected image output logic (see Frome et al., Fig. 1; see Hutz et al., Fig. 2, flow “230” [Wingdings font/0xE0] “250” and flow “240” [Wingdings font/0xE0] “250”).
As to claim 12, Frome et al., as modified by Hutz et al., teaches the system of Claim 1 configured to categorize automobile license plates numbers as an identity correlated object category (see Frome et al., col. 2, lines 26-28). The claim, however, differs from Frome et al., as modified by Hutz et al., in that it require that at least one other of automobile nameplates and a parking sticker be identified as another identity-correlated category.
The disclosure of Hutz et al. is not limiting as to the nature of the objects that may detected, categorized, and obfuscated, only in that they have some association with privacy. As a parking sticker implies identification of an individual, the Examiner submits that either Frome’s or Hutz’s system may be designed to detect a parking sticker, given that they are designed to detect a multitude of objects and that template images may be used in the detection process. One of ordinary skill in the art would have been motivated to detect and obfuscate a parking sticker as an identity correlated object in the system of Frome et al., as modified by Hutz et al., because this would further increase the universe of obfuscatible, private objects, thereby enhancing the fidelity of the system. See MPEP 2143 I. G. for more information on the Examiner’s rationale.

The combination of Frome et al. and Hutz et al. detailed above forms the basis for the rejection of claim 14. 
As to claim 14, Frome et al., as modified by Hutz et al., teaches a method for generating a privacy protected image (e.g., see Frome et al., Fig. 1) comprising the steps of:
receiving an image (see Frome et al., col. 2, lines 24-26); wherein the image is a still image (see Frome et al., col. 2, lines 47-50), a sequence of images, or a moving picture image;
detecting one or more identity-correlated object categories (see Frome et al., col. 2, lines 24-26);
determining category instance information about said one or more identity-correlated object categories (see Hutz et al., [0040], lines 1-14);
obscuring data in a format (see Hutz et al., [0068]);
generating an object category and an obscuration type (see Hutz et al., [0040], lines 13-23); 
the steps of detecting and obscuring including:
automatic selecting among a plurality of different, category-specific types of
reversible obscuring (see Hutz et al., [0023]; [0040], lines 13-23): or
automatic category-specific selecting between irreversible obscuring and
reversible obscuring; and
generating the privacy protected image using the object category, obscuration type, and the image (see Frome, e.g., Fig. 1, blurred image database “120”).
As to claim 19, Frome et al., as modified by Hutz et al., teaches the method of Claim 14, 
comprising the steps of: detecting faces as a first category object and license plate numbers as a second category object (see Frome et al., col. 2, lines 26-28).
As to claim 21, Frome et al., as modified by Hutz et al., teaches the system of Claim 5, comprising a privacy protected image output logic configured to output a replacement image based on information received from the obscuration logic (see Frome et al., Fig. 1, a blurred image stored in the blurred image database “120”).
As to claim 22, Frome et al., as modified by Hutz et al., teaches the system of Claim 21, wherein the obscuring logic is configured to:
include encryption-based reversible obscuring into one or more categories of identity-
correlated regions (see Hutz et al., [0023], lines 16 and 17; {Reversible obfuscating necessarily implies the ability to decrypt the encrypted, obfuscated image.}); and 
	generate category-appropriate encryption parameters and to provide the parameters to the 
privacy protected image output logic (see Hutz et al., [0023], lines 16 and 17; and [0068], last three lines; {The reversible blur kernel and information necessary to decrypt the blurring are the parameters.}).
Claims 24-26 are method claims reciting steps substantially similar to the apparatus functions of claims 21 and 22. Therefore, they are rejected as detailed above.

2.	Claims 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (US 2019/0068895) in view of Choi et al. (US 2011/0085035).
As to claim 2, Hutz et al. teaches the system of Claim 1. The claims, however differ from Hutz et al. in that they require a compression coder-decoder configured to receive the image, wherein the image is a moving picture image in a compressed format, convert the moving picture image to an uncompressed format, and compress the moving picture image back to the compressed format.
In the same field of endeavor, Choi et al. discloses a method of masking private regions of an image (Fig. 2). A compressed image is received (Fig. 2, “S200”); it is decompressed (Fig. 2, “S206”); its private regions are masked (Fig. 2, “S208”); and the image is then re-compressed (Fig. 2, “S212”; [0036]). In light of the teaching of Choi et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to send a compressed image from Hutz’s camera to the server, where the server decompresses, obfuscates, and re-compresses the image, because an artisan of ordinary skill in the art would recognize that this would reduce transmission time from the camera to the server and place the processing burden on the server, which would typically be more able to handle it. 
Claims 15-17 are method claims reciting steps substantially similar to the apparatus functions of claims 2-4, respectively. Therefore, they are rejected as detailed above.

Allowable Subject Matter
Claims 7,9,11,13,20,27,28,30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claims 7,11,13,20,28, and 31, each requires reversible and irreversible obscuring, which in combination with the amended limitations of claims 1 and 14 would require different types of reversible obscuring as well as irreversible obscuring. The Examiner submits that Hutz et al. fails to disclose enough to satisfy this claim requirement. Specifically, at best, Hutz et al. discloses either reversible or irreversible obscuring and different types of one of reversible and irreversible obscuring based on category type. The Examiner does not find Hutz’s disclosure sufficient to satisfy different types of both reversible and irreversible obscuring. As to claims 27 and 30, the Examiner directs Applicant to the reasons for allowance of the claims in parent application, 17/213,851. Claim 9 is allowable because it depends on claim 7.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
8/25/2022